Exhibit 10.9

 

HCP, INC.

2014 PERFORMANCE INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR RSU AGREEMENT

THIS NON-EMPLOYEE DIRECTOR RSU AGREEMENT (this “Agreement”) is dated as of
[   ], 20___ (the “Award Date”) by and between HCP, Inc., a Maryland corporation
(the “Corporation”), and [_______________] (the “Director”). 

W I T N E S S E T H

WHEREAS, pursuant to the HCP, Inc. 2014 Performance Incentive Plan, as amended
and/or restated from time to time (the “Plan”), the Corporation hereby grants to
the Director, effective as of the date hereof, an award of restricted stock
units under the Plan (the “Award”), upon the terms and conditions set forth
herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Director, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1.Defined Terms.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Plan.

2.Grant.  Subject to the terms of this Agreement, the Corporation hereby grants
to the Director an Award of [3,000] stock units  (the “Stock Units”).  As used
herein, the term “stock unit” means a non-voting unit of measurement which is
deemed for bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock solely for purposes of the Plan and this
Agreement.  The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Director if such Stock
Units vest pursuant to Section 3.  The Stock Units shall not be treated as
property or as a trust fund of any kind.  The Award is subject to all of the
terms and conditions set forth in this Agreement and is further subject to all
of the terms and conditions of the Plan, as it may be amended from time to time,
and any rules adopted by the Administrator, as such rules are in effect from
time to time.

3.Vesting.    Subject to Section 8 below, the Award shall vest and become
nonforfeitable with respect to 100% of the total number of the Stock Units on
the first anniversary of the Award Date.

4.Continuance of Service.  The vesting schedule requires continued service
through the vesting date as a condition to the vesting of the Award and the
rights and benefits under this Agreement.  Service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Director to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of services as provided in Section 8
below or under the Plan. Nothing contained in this Agreement or the Plan
constitutes a continued service commitment by the Corporation or interferes with
the right of the Corporation to increase or decrease the compensation of the
Director from the rate in existence at any time.





1

--------------------------------------------------------------------------------

 



5.Dividend and Voting Rights.

(a) Limitations on Rights Associated with Units.  The Director shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Director.

(b) Dividend Equivalent Rights.  As of any date that the Corporation pays an
ordinary cash dividend on its Common Stock, the Corporation shall pay the
Director an amount equal to the per share cash dividend paid by the Corporation
on its Common Stock on such date multiplied by the number of Stock Units
remaining subject to this Award as of the related dividend payment record
date.  No such payment shall be made with respect to any Stock Units which, as
of such record date, have either been paid pursuant to Section 7 or terminated
pursuant to Section 8.

6.Restrictions on Transfer.  Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.  The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

7.Timing and Manner of Payment.    As soon as administratively practical
following the vesting of the Award pursuant to the terms hereof (and in all
events within sixty (60) days after such vesting event), the Corporation shall
deliver to the Director a number of shares of Common Stock (either by delivering
one or more certificates for such shares or by entering such shares in book
entry form, as determined by the Corporation in its discretion) equal to the
number of Stock Units subject to this Award that vest on the vesting date.  The
Corporation’s obligation to deliver shares of Common Stock or otherwise make
payment with respect to vested Stock Units is subject to the condition precedent
that the Director or other person entitled under the Plan to receive any shares
with respect to the vested Stock Units deliver to the Corporation any
representations or other documents or assurances that the Administrator may deem
necessary or desirable to assure compliance with all applicable legal and
accounting requirements.  The Director shall have no further rights with respect
to any Stock Units that are paid or that terminate pursuant to Section 8.

8.Effect of Termination of Services.    The Director’s Stock Units shall
terminate to the extent such units have not become vested pursuant to Section 3
hereof prior to the first date that the Director is no longer a member of the
Board of Directors (the “Severance Date”), regardless of the reason for the
termination of the Director’s services; provided, however, that if the
Director’s  services are terminated as a result of the Director’s death, Total
Disability (as defined below) or Retirement (as defined below), the Director’s
 Stock Units, to the extent such units are not then vested, shall become fully
vested as of the Severance Date and shall be paid in accordance with Section
7.  If any unvested Stock Units





2

--------------------------------------------------------------------------------

 



are terminated hereunder, such Stock Units shall automatically terminate and be
cancelled as of the applicable Severance Date without payment of any
consideration by the Corporation and without any other action by the Director,
or the Director’s beneficiary or personal representative, as the case may be.

For purposes of the Award, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).  For purposes of the Award, “Retirement”
means, that, as of the date of termination of the Director’s services, the
Director (1) has attained age 65 and completed at least five (5) full years of
service as an employee of the Corporation and its Subsidiaries and/or a member
of the Board, or (2) has attained age 60 and completed at least fifteen (15)
full years of service as an employee of the Corporation and its Subsidiaries
and/or a member of the Board.

9.Adjustments Upon Specified Events; Change in Control Event. 

(a) Adjustments.    Upon the occurrence of certain events relating to the
Corporation’s stock contemplated by Section 7.1 of the Plan (including, without
limitation, an extraordinary cash dividend on such stock), the Administrator
shall make adjustments in accordance with such section in the number of Stock
Units then outstanding and the number and kind of securities that may be issued
in respect of the Award.  No such adjustment shall be made with respect to any
ordinary cash dividend for which dividend equivalents are paid pursuant to
Section 5(b).

(b) Change in Control Event.  Upon the occurrence of an event contemplated by
Section 7.2 or 7.3 of the Plan and notwithstanding any provision of Section 7.2
and 7.3 of the Plan to the contrary,  the Award (to the extent outstanding at
the time of such event) shall continue in effect in accordance with its terms
following such event (subject to adjustment in connection with such event
pursuant to Section 7.1 of the Plan); provided, however, that the Administrator
shall determine, in its sole discretion, whether the vesting of the Stock Units
will accelerate in connection with such event and the extent of any such
accelerated vesting; provided, further, that any Stock Units that are so
accelerated will be paid on or as soon as administratively practical after (and
in all events within sixty (60) days after) the first to occur of the original
vesting date of such accelerated Stock Units set forth in Section 3 above or the
Participant’s separation from service. 

10.Tax Withholding.    Upon vesting of any Stock Units or any distribution of
shares of Common Stock in respect of the Stock Units, the Director or other
person entitled to receive such distribution may irrevocably elect, in such
manner and at such time or times prior to any applicable tax date as may be
permitted or required under Section 8.5 of the Plan and rules established by the
Administrator, to have the Corporation reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then fair market value to satisfy any withholding obligations of
the Corporation or its Subsidiaries with respect to such distribution of shares
at the minimum applicable withholding rates; provided, however, that in the
event that the





3

--------------------------------------------------------------------------------

 



Corporation cannot legally satisfy such withholding obligations by such
reduction of shares, or in the event of a cash payment or any other withholding
event in respect of the Stock Units, the Corporation (or a Subsidiary) shall be
entitled to require a cash payment by or on behalf of the Director and/or to
deduct from other compensation payable to the Director any sums required by
federal, state or local tax law to be withheld with respect to such distribution
or payment.

11.Notices.  Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Director at the Director’s last address
reflected on the Corporation’s payroll records.  Any notice shall be delivered
in person or shall be enclosed in a properly sealed envelope, addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.  Any such notice shall be given only
when received, but if the Director is no longer an Eligible Person, shall be
deemed to have been duly given five (5) business days after the date mailed in
accordance with the foregoing provisions of this Section 11.

12.Plan.  The Award and all rights of the Director under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference.  The Director agrees to be bound by the terms of the Plan
and this Agreement.  The Director acknowledges having read and understanding the
Plan, the Prospectus for the Plan and this Agreement.  Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Director unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.    

13.Entire Agreement.  This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof.  The Plan
and this Agreement may be amended pursuant to Section 8.6 of the Plan.  Any such
amendment must be in writing and signed by the Corporation.  Any such amendment
that materially and adversely affects the Director’s rights under this Agreement
requires the consent of the Director in order to be effective with respect to
the Award.  The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Director hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.  The Director acknowledges receipt of a copy of this
Agreement, the Plan and the Prospectus for the Plan.

14.Limitation on Director’s Rights.  Participation in the Plan confers no rights
or interests other than as herein provided.  This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust.  Neither the Plan nor any underlying
program, in and of itself, has any





4

--------------------------------------------------------------------------------

 



assets.  The Director shall have only the rights of a general unsecured creditor
of the Corporation with respect to amounts credited and benefits payable, if
any, with respect to the Stock Units, and rights no greater than the right to
receive the Common Stock as a general unsecured creditor with respect to the
Stock Units, as and when payable hereunder.  The Award has been granted to the
Director in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Director.

15.Counterparts.  This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. 

16.Section Headings.  The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

17.Governing Law.   This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

18.Construction.  It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code.  This
Agreement shall be construed and interpreted consistent with that intent.

The Director’s acceptance of the Award through the electronic stock plan award
recordkeeping system maintained by the Corporation or its designee constitutes
the Director’s agreement to the terms and conditions hereof, and that the Award
is granted under and governed by the terms and conditions of the Plan and this
Agreement. 

***

[The remainder of this page is intentionally left blank.]

 



5

--------------------------------------------------------------------------------